DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/25/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claim 42 is objected to because of the following informalities:  the claim has the incorrect preamble. Appropriate correction is required. For the purpose of the present examination, claim 42 is being considered as a method claim, in accordance with the its independent claim, claim 34.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 34-38, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacs et al. (US Pub. No. 2016/0310285; hereinafter Kovacs).
Kovacs discloses the following regarding claim 1: a method for performing shoulder surgery, comprising: guiding a guide pin (214) into the glenoid surface (Figs. 13-14; paras. 0077-0079) along a reaming axis (vertical axis of element 214); placing a partial reaming guide (216) in contact with the glenoid surface over the guide pin (Figs. 13-14; paras. 0078-0079); advancing a reamer (220) over the guide pin to ream the glenoid surface (Fig. 14; paras. 0077-0079); further advancing the reamer over the guide pin until the reamer contacts the partial reaming guide, whereby such contact limits reaming to only a portion of the glenoid surface (paras. 0077-0079).  
Kovacs discloses the following regarding claim 2: the method of Claim 1, further comprising forming a channel (opening for element 214 and/or 229) in the scapula medially from the glenoid surface (Figs. 14-16), the channel configured to receive an anchor peg (60E, 64) of a glenoid baseplate (52).  
Kovacs discloses the following regarding claim 3: the method of Claim 2, further comprising advancing a drill (136, 138) over the guide pin to form an anchor peg channel centered on the reaming axis (paras. 0062-0063).  
Kovacs discloses the following regarding claim 4: the method of Claim 2, further comprising advancing an anchor peg channel forming guide (136) toward the glenoid surface (Fig. 7A; para. 0062-0063), the anchor peg channel forming guide comprising a body (142) and an aperture (148) formed inward of a periphery of the body (Fig. 7A) and securing the anchor peg channel forming guide against the glenoid surface with the aperture off-set from the reaming axis (Figs. 7A-7B; paras. 0062-0063).  
Kovacs discloses the following regarding claim 6: the method of Claim 1, further comprising inserting an anchor peg (60E, 64) of a glenoid baseplate (52) into an anchor peg channel formed in the glenoid surface (para. 0049).  
Kovacs discloses the following regarding claim 7: the method of Claim 6, further comprising coupling a screw trajectory guide (58A-58E) with the baseplate (Fig. 3A) and forming one or more screw holes in the scapula through the screw trajectory guide and the baseplate (paras. 0049-0050).  
Kovacs discloses the following regarding claim 8: the method of Claim 7, further comprising controlling a depth of the one or more screw holes with a corresponding depth control surface of the screw trajectory guide (Fig. 3A; paras. 0049-0050, where the depth of the screw holes will be controlled by the presence of the guide in combination with the length of the screws).  
Kovacs discloses the following regarding claim 9: the method of Claim 1, further comprising defining a reaming axis based on image data responsive to a scan of a scapula of a patient (paras. 0043, 0054, 0077-0079).  
Kovacs discloses the following regarding claim 34: a method for performing shoulder surgery, comprising: guiding a guide pin (214) into the glenoid surface (Figs. 13-14; paras. 0077-0079) along a reaming axis (vertical axis of element 214); selecting a tip connector (216) based on patient-specific image data (Figs. 13-14; paras. 0077-0079); connecting a reaming device (220) to a handle (upper portion of element 214) by way of the selected tip connector (Figs. 14, as element 216 contacts and connects elements 220 and 214); and advancing the reaming device over the guide pin to at least partially ream the glenoid surface (Fig. 14; paras. 0077-0079).  
Kovacs discloses the following regarding claim 35: the method of Claim 34, further comprising, after the advancing, placing a guide pin guide (226, 228) over the at least partially reamed glenoid surface to verify the at least partial reaming (Figs. 15-17; paras. 0080-0082), the guide pin guide having a patient-matched bone-facing surface (paras. 0080-0082).  
Kovacs discloses the following regarding claim 36: the method of Claim 34, further comprising installing a glenoid assembly (50) in the glenoid surface after the advancing (para. 0049).  
Kovacs discloses the following regarding claim 37: the method of Claim 34, wherein selecting the tip connector comprises selecting the tip connector from a plurality of differently-sized tip connectors (para. 0078).  
Kovacs discloses the following regarding claim 38: the method of Claim 34, wherein selecting the tip connector comprises forming the tip connector based on the patient-specific image data (paras. 0043, 0054, 0078).  
Kovacs discloses the following regarding claim 42: the reaming instrument of Claim 34, further comprising a plurality of tip connectors with distally-extending projections (lower portions of element 216) having different lengths (para. 0078).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs.
The embodiment of Kovacs cited above discloses the limitations of the claimed invention. However, this embodiment does not explicitly recite reciprocating a reaming surface of the reamer about an angle of less than 180 degrees relative to the reamer axis. An alternate embodiment of Kovacs teaches that it is well known in the art that a reciprocating reamer is used to allow the surgeon to more easily and gradually remove the bone (para. 0069). The rotation of the reamer will require turns of less than 180 degrees as the surgeon turns the reamer shaft (Fig. 9A; paras. 0067-0069). It would have been an obvious matter of design choice to one having ordinary skill in the art to apply the reciprocating reamer of the embodiment in Figure 9A to the embodiments of Figures 13-14, as would be needed to allow the surgeon to more easily and gradually remove the bone of the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774